J-S02004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 NATHANIEL DOWLING                       :
                                         :
                   Appellant             :   No. 3515 EDA 2019

    Appeal from the Judgment of Sentence Entered November 13, 2019
  In the Court of Common Pleas of Montgomery County Criminal Division
                    at No(s): CP-46-CR-0002799-2008


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED: MARCH 31, 2021

     Appellant, Nathaniel Dowling, appeals from the judgment of sentence of

2½ to 5 years’ imprisonment, imposed following the revocation of his

probation. We affirm.

     The revocation court provided the following statement of the case:
     On February 18, 2009, … after nearly a day[-]and[-]a[-]half of
     jury selection[, Appellant] entered an open guilty plea to five
     counts of [p]ossession of a [c]ontrolled [s]ubstance with [i]ntent
     to [m]anufacture/[d]eliver … and one count of [c]riminal
     [c]onspiracy…, for selling crack cocaine to no less than four
     individuals[,] and criminally conspiring to violate [The Controlled
     Substance, Drug, Device and Cosmetic Act, 35 P.S. § 780-101 et
     seq.,] with no less than four individuals in January and February
     2008. Those charges emanated from a 2008 wiretap investigation
     by the Pottstown Police Department, which commenced after an
     escalation of violence between two rival drug gangs; one based in
     Pottstown, Montgomery County, and the other in southwest
     Philadelphia, of which [Appellant] was a member.              That
     investigation revealed that [Appellant], and multiple co-
     [d]efendants, were selling crack cocaine in Pottstown, and its
     neighboring townships.
J-S02004-21


        On June 25, 2009, after reviewing both the Presentence
        Investigation (PSI) report and Probation and Parole Intervention
        Evaluation (PPI), the [c]ourt heard evidence from both the
        Commonwealth[ —] including testimony by Detective Michael
        Fedak of the Montgomery County District Attorney’s Office
        Narcotics Enforcement Team, as to violent threats [Appellant]
        made against [him] and his wife[ —] and [Appellant], as well as
        [Appellant’s] allocution, wherein he admit[ed] he got “caught up
        in the streets.” Thereafter, the [c]ourt imposed consecutive [1 to
        2] year sentences of imprisonment on each of the five counts for
        [p]ossession of a [c]ontrolled [s]ubstance with [i]ntent to
        [m]anufacture/[d]eliver, to commence from February 21, 2008,
        followed by [5] years of probation[] (consecutive to parole on each
        count) concurrent with each other; and on the single count of
        [c]onspiracy, [10] years of probation, concurrent to the terms of
        the prior consecutive probation[. This amounted to] an aggregate
        [term] of [5-10] years of incarceration[,] followed by ten (10)
        years of probation.

        On April 23, 2012, [Appellant] was paroled from SCI-Forest. On
        July 19, 2018, [Appellant] was arrested in Philadelphia for
        possession of a firearm by a person prohibited (18 Pa.C.S. § 6105)
        and possession of a firearm with an obliterated serial number (18
        Pa.C.S. § 6110)[. Appellant] ultimately pled guilty to both
        charges. On August 2, 2018, the [c]ourt issued a [b]ench
        [w]arrant as a result of [Appellant’s] aforesaid violation[,] and
        [Appellant] was detained. On November 6, 2018, [Appellant] filed
        a Motion to Lift Detainer, which the [c]ourt granted and imposed
        house arrest with additional probationary conditions, including
        electronic GPS monitoring by [o]rder dated February 28, 2019.

        On May 24, 2019, the [c]ourt issued a [b]ench [w]arrant for
        [Appellant’s] May 22, 2019 violation of the [c]ourt’s February 28,
        2019 [o]rder. According to [Appellant’s] [p]robation [a]gent,
        [Appellant] absconded from supervision. On July 16, 2019,
        [Appellant] appeared before the [c]ourt for a [c]ontested
        Gagnon[1] hearing. At the hearing’s conclusion, after determining
        [Appellant] committed a violation of probation by virtue of
        traveling into Chester County without permission, the [c]ourt
        revoked probation. At [Appellant’s] request, the [c]ourt continued


____________________________________________


1   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-S02004-21


       his sentencing hearing pending the resolution of his underlying
       case in Philadelphia, and [Appellant] was remanded.

       On November 13, 2019, upon resolution of [Appellant’s]
       Philadelphia charges (which resulted in guilty pleas,) and after
       reviewing both the [PSI] report and [PPI], and hearing evidence
       from both the Commonwealth and [Appellant], as well as
       [Appellant’s] allocution, the [c]ourt sentenced [Appellant] to
       undergo imprisonment for not less than [2½] nor more than [5]
       years, to run concurrently with all previously imposed
       sentences[,] including the Philadelphia sentence imposed on the
       new charges.

       On November 19, 2019, [Appellant] timely filed a Motion for
       Reconsideration of Sentence, asserting therein that the [c]ourt
       failed to consider: his personal circumstances and need to provide
       for his children economically, and the State Intermediate
       Punishment program ([]SIP[]) and/or boot camp, as alternative
       sentencing options. The [c]ourt denied [Appellant’s] [m]otion by
       [o]rder dated November 25, 2019, and this timely appeal
       challenging the [c]ourt’s recommitment followed.[2, 3]

Revocation Court Opinion (RCO), 6/3/20, at 1-3 (footnotes omitted).

       Appellant raises a single issue for our review:
       Whether Appellant’s sentence of two-and-a-half (2.5) to five (5)
       years in a state correctional institution was manifestly excessive.

Appellant’s Brief at 4.

       Appellant’s claim challenges the discretionary aspects of his sentence.

See Commonwealth v. Ahmad, 961 A.2d 884, 886 (Pa. Super. 2008) (“A

challenge to an alleged excessive sentence is a challenge to the discretionary
____________________________________________


2 In Appellant’s notice of appeal, he purported to appeal from the order
denying his motion for reconsideration of sentence. However, “[i]n a criminal
action, appeal properly lies from the judgment of sentence made final by the
denial of post-sentence motions.” Commonwealth v. Shamberger, 788
A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc) (citation omitted).

3 The revocation court also ordered Appellant to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal, and he did so.

                                           -3-
J-S02004-21



aspects of a sentence.”) (citation omitted).    However, before reaching the

merits of this issue, we must determine if Appellant has preserved it for our

review. “Issues challenging the discretionary aspects of a sentence must be

raised in a post-sentence motion or by presenting the claim to the [lower]

court during the sentencing proceedings. Absent such efforts, an objection to

a discretionary aspect of a sentence is waived.” Id. (citations omitted). Here,

Appellant did not preserve his issue at sentencing or in a timely post-sentence

motion.    In his post-sentence motion, Appellant raised the following

challenges to his sentence:

      a. The [revocation] court failed to adequately consider his
      personal circumstances and his need to provide for his children
      economically;

      b. The [revocation] court failed to consider the [SIP] program for
      him;

      c. The [revocation] court failed to consider boot camp as an
      option.

Motion for Reconsideration of Sentence, 11/19/19, at ¶ 3. Therein, Appellant

did not claim that his sentence was excessive. He also does not point us to

where he raised this excessiveness claim at the sentencing proceeding. See

Pa.R.A.P. 2117(c) (requiring, where an issue is not reviewable on appeal

unless raised or preserved below, a statement of place of raising or

preservation of issues); Pa.R.A.P. 2119(e) (“Where under the applicable law

an issue is not reviewable on appeal unless raised or preserved below, the

argument must set forth, in immediate connection therewith or in a footnote

thereto, either a specific cross-reference to the page or pages of the statement


                                     -4-
J-S02004-21



of the case which set forth the information relating thereto as required by

[Rule] 2117(c), or substantially the same information”). “Our appellate courts

have long held that an [appellant] who does not follow [Rule] 2117(c) and

[Rule] 2119(e) waives the related issues due to the defects in his brief.”

Young v. S.B. Conrad, Inc., 216 A.3d 267, 274 (Pa. Super. 2019). “[I]t is

not the responsibility of this Court to scour the record to prove that an

appellant has raised an issue before the [lower] court, thereby preserving it

for appellate review.” Commonwealth v. Baker, 963 A.2d 495, 502 n.6 (Pa.

Super. 2008) (citations omitted).4             Accordingly, Appellant has waived this

issue.

         Nevertheless, even if not waived, we would determine that Appellant’s

claim lacks merit. He avers that “[t]he sentence is unreasonable in view of

the total circumstances of this case, particularly the technical nature of

Appellant’s violation and the lower court’s improper focus on doling out a harsh

punishment on the direct violations.” Appellant’s Brief at 17. He says that,

“[w]hile the court does have discretion to determine the appropriate sentence

upon revocation of probation or parole, the court is required to consider not

only the protection of the public and gravity of the offense[,] but also the

rehabilitative needs of the defendant and totality of the circumstances.” Id.

at 15.

____________________________________________


4 Appellant asserts that he “raised that the court should have considered [SIP]
and/or boot camp during sentencing.” Appellant’s Brief at 11. However, that
is not the excessiveness claim he presently advances.

                                           -5-
J-S02004-21


     When reviewing sentencing matters, it is well-settled that:

        [W]e must accord the sentencing court great weight as it is
        in the best position to view the defendant’s character,
        displays of remorse, defiance or indifference, and the overall
        effect and nature of the crime. An appellate court will not
        disturb the lower court[’]s judgment absent a manifest
        abuse of discretion. In order to constitute an abuse of
        discretion, a sentence must either exceed the statutory
        limits or be so manifestly excessive as to constitute an
        abuse of discretion. Further, a sentence should not be
        disturbed where it is evident that the sentencing court was
        aware of sentencing considerations and weighed the
        considerations in a meaningful fashion.

     Through the Sentencing Code, the General Assembly has enacted
     a process by which defendants are to be sentenced. As a
     threshold matter, a sentencing court may select one or more
     options with regard to determining the appropriate sentence to be
     imposed upon a defendant. These options include probation, guilt
     without further penalty, partial confinement, and total
     confinement. In making this selection, the Sentencing Code offers
     general standards with respect to the imposition of sentence which
     require the sentence to be consistent with the protection of the
     public, the gravity of the offense as it relates to the impact on the
     life of the victim and on the community, and the rehabilitative
     needs of the defendant. Thus, sentencing is individualized; yet,
     the statute is clear that the court must also consider the
     sentencing guidelines adopted by the Pennsylvania Commission
     on Sentencing.

     In considering an appeal from a sentence imposed following the
     revocation of probation, [o]ur review is limited to determining the
     validity of the probation revocation proceedings and the authority
     of the sentencing court to consider the same sentencing
     alternatives that it had at the time of the initial sentencing.
     Revocation of a probation sentence is a matter committed to the
     sound discretion of the trial court and that court’s decision will not
     be disturbed on appeal in the absence of an error of law or an
     abuse of discretion.

     It is the law of this Commonwealth that once probation has been
     revoked, a sentence of total confinement may be imposed if any
     of the following conditions exist in accordance with Section
     9771(c) of the Sentencing Code:


                                     -6-
J-S02004-21


           (1) the defendant has been convicted of another crime; or

           (2) the conduct of the defendant indicates that it is likely
           that he will commit another crime if he is not imprisoned;
           or

           (3) such a sentence is essential to vindicate the authority of
           the court.

      42 Pa.[C.S.] § 9771([c]).

      The Commonwealth establishes a probation violation meriting
      revocation when it shows, by a preponderance of the evidence,
      that the probationer’s conduct violated the terms and conditions
      of his probation, and that probation has proven an ineffective
      rehabilitation tool incapable of deterring probationer from future
      antisocial conduct. [I]t is only when it becomes apparent that the
      probationary order is not serving this desired end [of
      rehabilitation] the court’s discretion to impose a more appropriate
      sanction should not be fettered.

Ahmad, 961 A.2d at 887-89 (most internal citations and quotation marks

omitted; some brackets added).

      Here, the revocation court explained the basis for its sentence as

follows:
      [C]ontrary to [Appellant’s] claim, the [c]ourt appropriately took
      into consideration the Commonwealth’s well-founded and aptly
      articulated concerns and state[-]term sentencing request.
      Moreover, the term imposed was not only far less than
      [Appellant’s 5-10] year exposure, but was also wholly reasonable
      in light of the underlying facts and circumstances, including
      [Appellant’s] recent guilty pleas to dual gun charges. As such,
      and after reviewing [Appellant’s PSI report and PPI], the [c]ourt
      set forth its sentencing rationale [at sentencing], as follows:

           The [c]ourt: … I can’t ignore certain factors[,] one of which
           is [Appellant] pled guilty to serious drug delivery charges.
           He was dealing drugs when he pled guilty before me ten
           years ago at the age of twenty….

           [M]ost significant to me … is that [Appellant] was in
           possession of a weapon with an obliterated serial number.
           I have been around long enough to know that possession of

                                       -7-
J-S02004-21


        such a weapon in the hands of somebody who was
        previously convicted of being a drug dealer suggests to me
        that there’s some serious conduct going on.

                                    ***

        [I]t seems to me that the conduct of [Appellant] does
        require the imposition of a state sentence.

        So for all of the information that I have before me[,] and
        because I think a state sentence vindicates the authority of
        the [c]ourt[,] and because I think a state sentence is
        necessary to protect the public from someone who would be
        a felon carrying a weapon with an obliterated number on it[,
        I’m going to impose the following sentence…].

     []N.T.[,] 11/13/19, at 19-21…. Additionally, the [c]ourt, not
     unmindful that guns and drug activity frequently go hand in hand,
     appropriately considered the requisite sentencing factors, not the
     least of which was a concern for the safety of the public.
     [Appellant’s] conduct resulting in a violation of his probation fit
     the … criteria for total confinement, [see] 42 Pa.C.S. § 9771(c):
     (1) he was convicted of new[,] serious crimes, i.e., possession of
     a firearm by a person prohibited (18 Pa.C.S. § 6105) and
     possession of a firearm with an obliterated serial number (18
     Pa.C.S. § 6110); (2) his conduct indicated a likelihood that he
     would commit another crime if not imprisoned; and (3) such a
     sentence was essential to vindicate the authority of the [c]ourt. A
     sentence of any less gravity would depreciate the severity of
     [Appellant’s] criminal conduct.        See Commonwealth v.
     Edwards, 71 A.3d 323, 327 (Pa. Super. … 2013) (internal
     citations omitted); see also 42 Pa.C.S. §§ 9721(b), 9771; see
     also Commonwealth v. Malovich, 903 A.2d 1247 (Pa. Super. …
     2006) ([r]ejecting [the] defendant’s claim [that] sentence
     imposed upon probation revocation was excessive or
     disproportionate, where [the] trial court found [the] defendant
     reluctant to change and [the] record lacked evidence that the
     court was motivated by partiality, prejudice, bias or ill will, and
     the sentence was not manifestly unreasonable[).] Likewise, in
     Commonwealth v. Bynum-Hamilton, 135 A.3d 179 (Pa. Super.
     … 2016), the appellate court upheld the [c]ourt’s imposition of
     sentence, despite [the] defendant’s claim that it was excessive.
     Finding troubling [the] defendant’s inability to abide by the terms
     and conditions of his probation and the seriousness of his crimes,
     the appellate court concluded [that] the sentence was


                                    -8-
J-S02004-21


      appropriately imposed based on the trial court’s review of the
      detailed [PSI] report, as well as its consideration of defense
      counsel’s arguments and [the] defendant’s bipolar diagnosis and
      juvenile adjudication history.

      Similarly, in this case, given the specific factual underpinnings of
      [Appellant’s] original conviction…, the [c]ourt was deeply troubled
      by [Appellant’s] illegal possession of a weapon with an obliterated
      serial number, and [Appellant’s] total disregard for the terms of
      supervision, even after the [c]ourt gave him the opportunity to be
      on house arrest after his arrest on the new gun charges. In short,
      the sentence imposed was compliant with the requisite criteria,
      well within the [c]ourt’s discretion, and far from excessive under
      the circumstances.

RCO at 5-7 (some internal citations omitted; some brackets added).

      We would discern no abuse of discretion. The revocation court soundly

articulated the reasons for why it imposed the sentence that it did, in light of

the circumstances before it. It considered the protection of the public, the

gravity of the offense, and the rehabilitative needs of Appellant. See RCO at

6 (stating that it “appropriately considered the requisite sentencing factors,

not the least of which was a concern for the safety of the public”). We also

point out that the revocation court reviewed Appellant’s PSI report prior to

sentencing him, and observe that, “where the sentencing judge had the

benefit of a [PSI] report, it will be presumed that he or she was aware of the

relevant information regarding the defendant’s character and weighed those

considerations along with mitigating statutory factors.” Commonwealth v.

Boyer, 856 A.2d 149, 154 (Pa. Super. 2004) (citation omitted). Accordingly,

even if Appellant had properly preserved his sentencing issue, we would

discern no abuse of discretion by the revocation court in sentencing him.

      Judgment of sentence affirmed.

                                     -9-
J-S02004-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/21




                          - 10 -